Citation Nr: 1125018	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  04-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis. 

2.  Entitlement to an increased rating for lumbar radiculitis, rated as 10 percent disabling prior to April 23, 2009 and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to April 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Baltimore, Maryland. 

The claims on appeal were previously before the Board in November 2006 and April 2009 at which time they were remanded for additional development.  The case has now returned to the Board for further appellate action.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran submitted additional evidence to support his claims consisting of statements from a friend and a VA neurologist.  This evidence was received after the RO last adjudicated the claims in an August 2010 supplemental statement of the case (SSOC) and rating decision.  The evidence was not accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) (2010).  Upon remand, the claim should be readjudicated by the AOJ with consideration of the additional evidence. 

Furthermore, the Veteran has recently contended that his service-connected spinal disabilities have worsened.  The October 2009 statement from the VA neurologist noted that the Veteran experienced increased weakness in his left upper extremity, and the Veteran reported worsening neck and back pain during an October 2009 VA rehabilitation consultation.  The Veteran's last VA examination was conducted more than two years ago in April 2009.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, upon remand, the Veteran should be provided a VA examination to determine the current orthopedic and neurological severity of his service-connected cervical and lumbar spine conditions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of the orthopedic and neurological manifestations of his service-connected cervical and lumbar spine disorders.  
	
The examination must include range of motion studies of the cervical and thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups to be expressed in degrees, if possible.  The examiner should further address whether, and if so to what extent, there is ankylosis of the cervical and thoracolumbar spine.  Finally, the examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neuropathy, in both the upper and lower extremities, due to the service-connected spine disabilities.  Any sensory or motor impairment in the upper or lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

Finally, the examiner should provide an opinion concerning the impact of the Veteran's disabilities on his ability to secure or follow a substantially gainful occupation.

The rationale for all opinions expressed should be provided.

2.  Readjudicate the claims on appeal with consideration of all evidence of record, including that submitted by the Veteran in October 2009.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



